Citation Nr: 1230116	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, C.T., T.N., and L.N.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1966.  The Veteran died in December 2008.  The appellant seeks status as the Veteran's surviving spouse for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The Veteran died in December 2008. 

2.  The Veteran and the appellant were legally married in July 1968. 

3.  The Veteran and appellant were legally divorced in December 1994. 

4. Following the legal divorce in December 1994, the Veteran and the appellant did not remarry in accordance with governing laws of the State of Arkansas.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits for a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 1310, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and nonservice-connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541. 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

In adjudicating surviving spouse status, the Board is required to apply the laws of controlling state law.  38 U.S.C.A. § 103(c).  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  

The statutes of the State of Arkansas state that marriage is considered in law a civil contract to which the consent of the parties capable in law of contracting is necessary.  ARK. CODE ANN. § 9-11-101.  Persons contracting marriage in the State of Arkansas are required to first obtain a license from the clerk of the county court of some county in Arkansas.  ARK. CODE ANN. § 9-11-201.  The parties must also submit a properly executed solemnization of the license and ceremony.  ARK. CODE ANN. § 9-11-202.  A marriage must be solemnized by specified state officials.  ARK. CODE ANN. § 9-11-213.  Common-law marriages may not be created by law in Arkansas.  Brissett v. Sykes, 313 Ark. 515, 517, 855 S.W.2d 330, 332 (1993).  

However, the State of Arkansas will recognize the validity of marriages contracted outside the state if the marriage would be valid by the laws of the state or country in which the marriage was consummated and in which the parties then actually resided.  ARK. CODE ANN. § 9-11-107(a).  See Brissett, 313 Ark. 515, 517, 855 S.W.2d 330, 332 (1993).

In this case, the Veteran and the appellant were legally married in the State of Arkansas in July 1968.  They were legally divorced in the State of Arkansas in December 1994, as evidenced by a Decree of Divorce ordered by the Chancery Court of Faulkner County, Arkansas, dated December 13, 1994, with an accompanying Marriage Dissolution Agreement signed by both the Veteran and the appellant.  The appellant does not dispute this fact.

The appellant does not contend, and has provided no official documentation, that she formally remarried the Veteran in the State of Arkansas or another jurisdiction.  She does not assert living with the Veteran in a jurisdiction other than Arkansas.  Rather, she asserts that she continued to cohabitat with the Veteran after their divorce sharing the same house and comingling their finances.

The record contains credible evidence that the Veteran and the appellant did in fact live together in Bradford, Arkansas after their formal divorce in December 1994.  For example, VA clinical records in June 1991, December 1996 and September 2007 record the Veteran's statement that he was divorced but living with his ex-wife.  Another clinical record after 2004 (actual date unknown) again reflects a statement from the Veteran that he lived with his ex-wife in Bradford, Arkansas.  Additionally, a VA clinical record in June 2002 references the appellant as the Veteran's "wife".  This provides the impression that they were holding themselves out to the public as man and wife.

Perhaps the most persuasive evidence that the Veteran and the appellant held themselves to be man and wife after their divorce in 1994 comes from a Living Will signed by the Veteran in May 1991 wherein he appointed the appellant, who he identified as his "wife," as his durable power of attorney for healthcare decisions.

The record also contains statements from a police chief and several witnesses who attest to the fact that the Veteran and the appellant held themselves out to be married after the divorce in 1994. 

The Board does not doubt the credibility of any of the evidence cited above.

The record reflects, and the appellant does not dispute, that she was legally divorced from the Veteran in December 1994.  The issue on appeal is limited to whether the Veteran and appellant established a common law marriage following the legally valid divorce in December 1994. 

Unfortunately, the Board is required to apply the laws of the State of Arkansas for determining whether a commonlaw marriage exists for purposes of establishing surviving spouse or widow status.  38 U.S.C.A. § 103(c).  See Burden, 25 Vet. App. 178 (2012).  Under Arkansas law, common law marriage is not recognized as a valid marriage for state law purposes.  Brissett, 313 Ark. 515, 517, 855 S.W.2d 330, 332 (1993).

The only exception to the Arkansas prohibition of common law marriage is where the common law marriage originated in a state which recognizes a common law marriage.  ARK. CODE ANN. § 9-11-107(a).  See Brissett, 313 Ark. 515, 517, 855 S.W.2d 330, 332 (1993).  However, there is no evidence or allegation that the Veteran and the appellant lived in a state other than Arkansas after their formal divorce in December 1994.  Thus, the applicable marriage law in this case is limited to those of the State of Arkansas.  As a matter of law, the Veteran and the appellant cannot be legally recognized as married at the time of the Veteran's death.

The Board is sympathetic to the appellant's predicament in this matter.  The credible evidence establishes that the Veteran and the appellant maintained a relationship following their divorce in 1994, including a co-mingling of finances, living arrangements, and health care decisions.  The Veteran listed the appellant as his "wife" on a legal document which authorized her to make all health care decisions on his behalf.

However, the legal divorce between the Veteran and the appellant in December 1994 had legal consequences under Arkansas marriage law.  The primary consequence being that the Veteran and the appellant were no longer legally recognized as husband and wife as of December 1994.  Under Arkansas law, the Veteran and the appellant could not reestablish a marriage on a common law basis.  Under the applicable standards of law, the Board is constrained to a finding that the appellant cannot be recognized as the Veteran's spouse for VA benefit purposes. 

The Board acknowledges the appellant's statement that she receives the Veteran's Social Security Benefits.  The Board finds no laws governing Social Security benefits for survivors that are superior to those laws governing VA benefits on the subject at hand.  The issue is not relevant.

The Board also observes that the appellant voices strong equity arguments.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In short, the Board finds as a matter of law that the Veteran and the appellant were not married at the time of the Veteran's death in December 2008 according the laws of the State of Arkansas.  Therefore, VA cannot recognize the appellant as the Veteran's surviving spouse for VA death benefit purposes.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Board notes that the appellant has been provided adequate VCAA notice in this case.  Notably, the RO sent the appellant a notice in May 2010 directed to the issue of establishing a common law marriage.  Thereafter, the appellant has provided argument and testimony directed to establishing a common law marriage to the Veteran after the December 1994 divorce.  However, the facts as alleged by the appellant cannot, as a matter of law, entitle her to the benefits sought on appeal.  In such a situation, where undisputed facts render the claimant ineligible for the benefit sought, VA has no further duty to provide notice or assistance.  VAOPGCPREC 5-2004 (June 23, 2004); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (VCAA not applicable where interpretation of law is dispositive to the claim).

ORDER

The appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


